Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the transistor is between the resistors and has source/drain regions respectively and electrically coupled to the resistors, and wherein a resistor of the pair is a two-dimensional carrier gas (2DCG) resistor” in view of the other limitations as called for in independent claim 1; the limitation of “a second resistor electrically coupled from a second source/drain of the transistor to a reference node; wherein the transistor comprises a two-dimensional carrier gas (2DCG)” in view of the other limitations as called for in independent claim 8; and the limitation of “a level shifter overlying and partially defined by the heterojunction structure, wherein the level shifter comprises a transistor, a first resistor, and a second resistor electrically coupled in series from a dynamic power supply node to a reference node, and wherein the transistor is between the first and second resistors” in view of the other limitations as called for in independent claim 14.
Dependent claims 2-7, 9-13, and 15-20 include the above-described allowable subject matter for being dependent on independent claims 1, 8, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849